Citation Nr: 0633475	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1945 to 
March 1946.  He died in March 2001.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of the veteran's death.  The appellant testified at 
an RO hearing in June 2003.

The Board remanded this case for additional development in 
July 2004.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  The veteran died in March 2001.  The cause of death was 
listed as lung cancer (small cell, undifferentiated), right.

2.  The veteran was not service-connected for any disability 
during his lifetime.

3.  The competent medical evidence of record does not show 
any relationship between the cause of the veteran's death and 
any disease or injury in service.




CONCLUSION OF LAW

The disease, which caused the veteran's death, was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the appellant of the information and 
evidence necessary to substantiate the service connection 
claim for cause of the veteran's death and the respective 
responsibilities of each party for obtaining and submitting 
evidence by way of an August 2002 VA letter, prior to the 
November 2002 rating decision.  Specifically, the RO notified 
the appellant that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  The RO 
notified the appellant of her responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for her.  The RO also requested the 
appellant to submit or advise VA of any additional evidence, 
which, in effect, would include any evidence in her 
possession.  The RO notified the appellant again in August 
2004.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
August 2002 and August 2004 letters did not provide the 
appellant with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no disability rating or effective 
date for award of benefits will be assigned, as discussed 
below, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, private medical records, and a March 2001 death 
certificate.  The appellant indicated that the veteran had 
received treatment for pulmonary tuberculosis and bronchitis 
of the right lung in August 1945 and February 1946.  After 
the RO made a request for these records, however, the 
treatment facility only provided treatment records dated from 
1998 to 2001.  The Board finds that reasonable efforts have 
been made to obtain all available evidence and that there are 
no additional medical treatment records necessary to proceed 
to a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In this case, there is no evidence 
that the veteran's cause of death is related to service.  
Under these circumstances, the VCAA's duty to assist doctrine 
does not require that the appellant be afforded a medical 
opinion.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the appellant with a 
medical opinion absent a showing of a causal connection 
between the veteran's disability and service).  In this 
regard, there is no reasonable possibility that a VA medical 
opinion would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to substantiate her service connection claim for 
cause of the veteran's death; was notified of the respective 
responsibilities of VA and herself as it pertained to who was 
responsible for obtaining such evidence; and also was 
notified to submit all relevant evidence she had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the appellant in developing the facts 
pertinent to the issue of service connection for cause of 
death is required to comply with the duty to assist under the 
VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The appellant seeks service connection for cause of the 
veteran's death.  She testified that she remembers the 
veteran having difficulty breathing since the 1970's.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The death certificate shows the veteran died of lung cancer, 
small cell, undifferentiated, right in March 2001.  He was 
not service-connected for any disability during his lifetime.  
The remaining evidence of record does not relate the 
veteran's cause of death to service.

The service medical records are negative for findings of 
impairment in the lungs.  A February 1946 discharge 
examination report specifically shows that examination of the 
lungs was negative.  Additionally, none of the medical 
evidence after service shows any medical evidence of any 
relationship between the veteran's lung cancer and service.  
A July 1998 private hospital record notes that the veteran 
had a 62-pack per year smoking history and a family history 
of lung disease.    

Although the appellant has argued that the veteran's cause of 
death is related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the appellant's lay assertions, they do not 
outweigh the medical evidence of record, which does not show 
any relationship between the veteran's cause of death and any 
injury or disease during his service.  

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for cause of death; and the claim is denied.  In 
making this decision, the Board has considered the benefit-
of-the-doubt-doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


